J-A08011-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

 TEVA PHARMACEUTICALS USA, INC.               :   IN THE SUPERIOR COURT OF
 AND TEVA PHARMACEUTICALS                     :         PENNSYLVANIA
 CURACAO N.V.                                 :
                                              :
       v.                                     :
                                              :
 IMPAX LABORATORIES, INC.,                    :
                                              :
               Appellant                      :        No. 2920 EDA 2017

                  Appeal from the Order Dated August 23, 2017
             In the Court of Common Pleas of Philadelphia County
            Civil Division at No(s): February Term, 2017, No. 03632

BEFORE:      PANELLA, J., LAZARUS, J., and STRASSBURGER, J.*

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER,

J.:                                               FILED NOVEMBER 02, 2018

      I disagree with the learned Majority’s conclusion that the trial court’s

order is a collateral order. However, since a majority of the panel has held

that the order is collateral and thus appealable, I join the Majority in affirming

the order on the merits.




*Retired Senior Judge assigned to the Superior Court.